Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1995, which, upon reconsideration, adhered to its original decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant, a wallpaper installer, began receiving unemployment insurance benefits in November 1988. The Board subsequently found claimant ineligible to receive benefits during the period November 14, 1988 through May 26, 1989 because he had engaged in self-employment and was not totally unemployed. The Board also found that claimant had made willful misrepresentations to obtain benefits and charged him with a recoverable overpayment. Based upon our review of the record, we find that the Board’s decision is supported by substantial *775evidence. Claimant admitted that he, inter alia, installed wallpaper for his own customers, ordered supplies, prepared estimates and kept business records during the period in question. He further stated that he did not report all of these activities to the local unemployment insurance office as directed in the information handbook he received. Under the circumstances presented, claimant’s reliance on this Court’s decision in Matter of Todino (Ross) (59 AD2d 638) is misplaced. Accordingly, we affirm the Board’s decision.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.